



COURT
    OF APPEAL FOR ONTARIO

CITATION: Dia v. Calypso Theme Waterpark,
    2021 ONCA 343

DATE: 20210520

DOCKET: C68635

Tulloch, Nordheimer and Jamal
    JJ.A.

BETWEEN

Ihab
    Dia, Faten Zeineddine, Samer Dia (a minor by his litigation guardian Ihab Dia),
    Anisah Dia (a minor by her litigation guardian Ihab Dia), Ali Dia (a minor by
    his litigation guardian Ihab Dia), and Mohamed Dia (a minor by his litigation
    guardian Ihab Dia)

Plaintiffs (Appellants)

and

Calypso
    Theme Waterpark, Jacques Bui, Jamie Crowder, Khamea Louangrath,
Paolo
    Messina
and Shaun Wheeler

Defendants (
Respondent
)

AND BETWEEN

Paolo
    Messina

Plaintiff by Counterclaim

and

Samer
    Dia and Mohamed Zeineddine

Defendants by Counterclaim

Katie Black, for the appellants

Danesh Rana, for the respondent

Heard: in writing

On appeal from the order of Justice Heather
    J. Williams of the Superior Court of Justice, dated April 27, 2020, with
    reasons reported at 2020 ONSC 2601, and from the costs endorsement, dated August
    29, 2020, with reasons reported at 2020 ONSC 5191.

COSTS ENDORSEMENT

[1]

On April 29, 2021, we released our decision in
    which we allowed the appeal in this matter and awarded the appellants their costs
    of the appeal. We invited written submissions regarding the costs of the
    summary judgment motion below.

[2]

We have now received and reviewed the written
    submissions of the appellants. The respondent declined to provide any
    submissions.

[3]

In the result, we award the appellants their
    costs in responding to the motion for summary judgment fixed in the amount of
    $3,500 inclusive of disbursements and HST.

M.
    Tulloch J.A.

I.V.B.
    Nordheimer J.A.

M.
    Jamal J.A.


